Citation Nr: 1017033	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, including as secondary to service-connected back 
muscle strain with chronic low back pain, degenerative 
changes, and multi-level degenerative disc disease.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), including on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  This decision was issued to 
the Veteran and his service representative in March 2007.  An 
RO hearing was held on the Veteran's appeal in May 2008.  A 
Travel Board hearing was held at the RO before the 
undersigned Veterans Law Judge in March 2010.

As will be explained below, in light of the Board's decision 
granting service connection for a cervical spine disability 
as secondary to the Veteran's service-connected lumbar spine 
disability, the issue of entitlement to a TDIU, including on 
an extraschedular basis, is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Resolving reasonable doubt in the Veteran's favor, his 
current cervical spine disability was caused or aggravated by 
his service-connected lumbar spine disability.




CONCLUSION OF LAW

A cervical spine disability was caused or aggravated by the 
service-connected low back disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In letters issued in August, September, and November 2006, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).   Because all of these letters 
contained notice of the Dingess requirements, the Board finds 
that all VCAA mandates were met. 

Neither the Veteran nor his service representative have 
indicated any prejudice caused by any notice error.  
Accordingly, the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issue adjudicated in this 
decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has obtained the Veteran's 
service treatment records and post-service VA and private 
treatment records.  In August 2006, the Social Security 
Administration (SSA) notified VA that the Veteran was not 
receiving any SSA benefits.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service, but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The evidence of record includes VA medical records, including 
a VA examination report dated in February 2007.  After review 
of this examination report, the Board finds that it provides 
competent, non-speculative evidence regarding the nature and 
etiology of the Veteran's current cervical spine disability.  
As will be explained below, the evidence is in relative 
equipoise on whether the Veteran's current cervical spine 
disability was caused or aggravated by his service-connected 
lumbar spine disability.  Thus, there is no duty to provide 
another examination.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.

Facts and Analysis

The Veteran contends that his current cervical spine 
disability is related to active service.  He alternatively 
contends that his cervical spine disability was caused or 
aggravated by his service-connected lumbar spine disability.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection also may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition also is compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is noted that 38 C.F.R. § 3.310 was revised during the 
course of the Veteran's appeal. See 71 Fed. Reg. 52747 
(September 7, 2006). When a regulation or statute is revised 
during the course of an appeal, the Board generally must 
determine which version should be applied and/or the 
respective time periods for application of the respective 
versions. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003. This depends on whether the 
revision is to be given retroactive effect.

The revised version of § 3.310 arguably places burdens on the 
claimant more onerous than those of the unrevised version. 
There is no indication that the revision was meant to have a 
retroactive effect. Therefore, the Board will apply the 
version in effect prior to the revision.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in January 1986, he denied 
any relevant medical history.  Clinical evaluation of his 
spine and musculoskeletal system was normal.  The Veteran was 
not treated for a cervical spine disability, including as 
secondary to a low back disability, during active service.  
At his separation physical examination in February 1992, the 
Veteran's medical history included low back pain.  The in-
service examiner noted that the Veteran had never been seen 
"by a medical facility" for his reported low back pain.  
The Veteran's reported low back pain was not considered 
disabling.  Clinical evaluation of the Veteran's spine and 
musculoskeletal system was normal.

The post-service medical evidence shows that, on VA 
examination in July 1992, the Veteran complained of low back 
pain.  Physical examination showed a supple neck with no 
nodes, nodules, or goiter.  Lumbar spine x-rays showed some 
minimal degenerative joint disease.  The assessment was 
minimal degenerative joint disease of the back and an 
otherwise normal exam.

Private x-rays of the Veteran's cervical spine in January 
2005 showed disk narrowing and spondylosis from C3 through 
C7.  A private magnetic resonance imaging (MRI) scan of the 
Veteran's cervical spine in February 2005 showed multi-level 
degenerative disc disease in the mid- and lower cervical 
spine with spinal canal narrowing resulting in cord 
distortion and possible mild cord compression at C6-7 on the 
right and with degenerative foraminal narrowing appearing 
most significant at C5-6 and C6-7 bilaterally.  Another 
private MRI of the Veteran's cervical spine in April 2006 
showed minimal changes when compared to the February 2005 
MRI.  

On private outpatient treatment in April 2006, it was noted 
that the Veteran had received a total of 16 outpatient 
physical therapy treatments for cervical radiculopathy.  He 
reported minimal pain but complained of stiffness.  The 
assessment was continued symptoms of cervical radiculopathy.  
The Veteran was discharged from outpatient physical therapy 
in June 2006.  

A Worker's Compensation Report dated in June 2006 indicates 
that the Veteran was seen for a work-related injury at his 
job as a correctional officer.  The Veteran also reported 
experiencing a non-work-related, underlying, pre-existing 
neck problem.  The Veteran's MRI was noted.  He also stated 
that he was on light duty "but was about to go back to his 
regular job because he was feeling pretty good."  The 
Veteran stated that, while at work on June 3, 2006, he 
"tipped backwards on his chair.  His chair went over 
backwards.  He caught himself on his arms and did not hit his 
head or neck."  The Veteran also stated that, since this 
incident, he had experienced "a little bit more" neck 
stiffness.  He reported that he was concerned that his pre-
existing neck problems had been aggravated by this fall at 
work.  Physical examination showed he ambulated and 
transferred without problems, a normal neck range of motion, 
tenderness to palpation over the cervical paraspinal muscles, 
right greater than left, and tenderness in the sub-occipital 
area.  The impressions were cervical strain and pre-existing 
degenerative disc disease.  The examiner stated that the 
Veteran would continue with his light duty and would stay on 
a 35-pound lifting restriction.  The Veteran was advised to 
avoid any type of overhead work activities.  

On private outpatient treatment later in June 2006, the 
Veteran reported some continuing cervical spine issues.  
Physical examination showed he ambulated and transferred 
without difficulties and he had a full range of neck motion 
with some muscle spasm in the mid to lower cervical regions.  
The assessment included cervicalgia with a noted recent 
cervical strain.

In a July 2006 letter, M.R., M.D., who identified himself as 
the Veteran's VA primary care provider, stated that, after 
examining the Veteran in July 2006, "it is evident that he 
has cervical radiculopathy."  Dr. M.R. stated that service 
connection currently was in effect for "a spinal disc 
condition" and the Veteran's diagnosis of cervical 
radiculopathy was at least as likely as not related to his 
service-connected low back disability.

In another July 2006 letter, C.Y., D.O., stated that the 
Veteran had been his patient for several years.  Dr. C.Y. 
stated that the Veteran suffered from chronic lower back "as 
well as cervical-related issues with multiple degenerative 
processes and disk-related issues that have been quite 
debilitating."  Dr. C.Y. opined that it was more likely than 
not that the Veteran's "current condition is related to his 
service-connected disability" in his lower back.  

On VA outpatient treatment in September 2006, the Veteran 
complained of chronic back and neck pain.  He stated that his 
neck problems began in 1994 "as a locking up sensation."  
His medical history included osteoarthritis of the cervical 
spine.  Physical examination showed some tenderness to 
palpation in the cervical spine.  The assessment included 
evidence of degenerative disease in the cervical spine.

In an October 2006 statement, the Veteran contended that his 
neck problems had begun within the first post-service year 
with his neck "locking up" on him.

On VA examination in February 2007, the Veteran complained of 
continued back pain.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  The VA 
examiner noted that the Veteran had several post-service back 
injuries including as a result of at least 3 motor vehicle 
accidents.  The VA examiner also noted that, while working as 
a corrections officer, the Veteran experienced back injuries 
while taking down a prisoner.  The Veteran denied any loss of 
bowel or bladder function.  He also reported that he had been 
off work since August 2006 and "he is feeling much better."  
Prior to leaving work, he had missed 1 day of work per month 
due to back pain.  He reported using a cane when his back 
pain flared up but denied using a walker or wheelchair.  He 
also denied any physician-ordered bed rest in the previous 
12 months.  The Veteran stated that he had been on light duty 
at work from February to August 2006 when he decided to 
retire from his job as a corrections officer.  He reported 
that his treating physician had told him that he could not 
return to full duty due to his cervical disc disease.  He 
also reported that he had started a home jewelry business.  
He reported further that he was able to sit for 30 minutes 
before needing to stand up for about 5 minutes.

Physical examination in February 2007 showed he ambulated 
without assistance, a symmetrical gait, and no evidence of a 
significant limp, gait asymmetry, or a foot drop.  There was 
no evidence of spasm in the cervical spine.  X-rays of the 
cervical spine showed negligible disc space narrowing between 
C5-7 without encroachment upon the neural foramina.  The VA 
examiner noted that the Veteran had developed degenerative 
disc disease of the cervical spine "over the past couple 
years."  This examiner stated that he could find no evidence 
in the Veteran's medical chart, such as significant gait 
alterations, from the low back which would directly cause or 
aggravate the cervical spine disability.  The VA examiner 
thus concluded that it was less likely than not that the 
Veteran's cervical spine disability was a result of his 
service-connected low back disability.  The diagnoses 
included degenerative disc disease of the cervical spine.

In a February 2007 letter, J.A.S., D.C., stated that the 
Veteran suffered from a chronic upper spine problem.  This 
physician stated that he had treated the Veteran "numerous 
times."  He concluded that the Veteran's upper back 
condition was as likely as not connected to active service.

On VA outpatient treatment in January 2008, the Veteran's 
complaints included neck pain.  An MRI of the cervical spine 
was reviewed and showed degenerative disc disease from C3 
through C7 with disc osteophyte complex at C3-4 and C5-6 
flattening the ventral cord surface and broad-based right 
central disc herniation at C6-7 resulting in slight cord 
deformity.  The assessment included multiple levels of disc 
degeneration and bulging from C3 down to C7.

On private outpatient treatment in February 2008, the 
Veteran's complaints included lower cervical neck pain 
primarily on the left side.  He stated that his pain had 
begun in the first week of January 2008.  Objective 
examination showed increased kyphosis of lower cervical spine 
through upper thoracic.  The assessment included increased 
lower cervical pain.

On VA outpatient treatment in July 2009, the Veteran reported 
that he felt well overall.  The assessment included 
osteoarthritis of the cervical and lumbar spine which was 
controlled.

The Board finds that the evidence is in relative equipoise as 
to whether the Veteran's current cervical spine disability 
was caused or aggravated by his service-connected lumbar 
spine disability.  As noted, the Veteran's service medical 
records do not show that he was treated for a cervical spine 
disability at any time during his active service, including 
as due to a low back disability.  The competent medical 
evidence also does not indicate that the Veteran was treated 
for a cervical spine disability within the first post-service 
year (i.e., by March 1993) as his cervical spine was within 
normal limits on VA examination in July 1992. This evidence 
also indicates that the Veteran incurred several neck 
injuries following multiple motor vehicle accidents in 
January 1994, December 1998, and in the year 2000, all of 
which occurred after his separation from active service.  The 
Veteran also injured his neck while at work in June 2006, at 
which time his treating chiropractor noted the presence of 
degenerative disc disease in the cervical spine which pre-
existed the Veteran's on-the-job neck injury.

The record also contains two opinions dated in July 2006 
which support the Veteran's claim that his service-connected 
lumbar spine disability aggravated his cervical spine 
disability and a VA examiner's February 2007 opinion which 
does not support this claim.  Dr. M.R., who identified 
himself as the Veteran's VA primary care provider, opined in 
July 2006 that the Veteran's cervical radiculopathy was at 
least as likely as not related to his service-connected low 
back disability.  Dr. C.Y. also opined in July 2006 that it 
was more likely than not that the Veteran's current cervical 
spine disability was related to his service-connected lumbar 
spine disability.  The Board notes that neither Dr. M.R. or 
Dr. C.Y. referred to the Veteran's multiple post-service neck 
injuries following multiple motor vehicle accidents and what 
impact, if any, these injuries had on the Veteran's current 
cervical spine disability and its contended causal 
relationship to his service-connected lumbar spine 
disability.  Although this may indicate that these examiners 
were not "informed of the relevant facts" concerning the 
Veteran's medical history prior to rendering their opinions 
in July 2006, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Board also notes that both of these examiners 
appear to have based their opinions on a long history of 
treating the Veteran's cervical and lumbar spine 
disabilities.  It appears from a review of the medical 
evidence that both Dr. M.R. and Dr. C.Y. had treated the 
Veteran's spine complaints for several years prior to 
offering their opinions concerning the impact of his service-
connected lumbar spine disability on his cervical spine 
disability.  By contrast, the VA examiner in February 2007 
highlighted the Veteran's multiple post-service neck injuries 
which had been incurred as a result of several motor vehicle 
accidents.  This VA examiner stated that he had found no 
evidence in the Veteran's medical chart, such as significant 
gait alterations, from the low back which would cause or 
aggravate the cervical spine disability.  This examiner 
concluded that it was less likely than not that the Veteran's 
cervical spine disability was a result of his service-
connected low back disability.  

The Board finds that there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim for service connection for a 
cervical spine disability as secondary to a service-connected 
lumbar spine disability.  See 38 C.F.R. § 3.102.  Resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that service connection for a cervical spine disability as 
secondary to a service-connected lumbar spine disability is 
warranted based on aggravation.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for a cervical spine 
disability, including as secondary to service-connected back 
muscle strain with chronic low back pain, degenerative 
changes, and multi-level degenerative disc disease, is 
granted.


REMAND

The Veteran contends that he is entitled to a TDIU because 
his service-connected disabilities preclude him from securing 
or following substantially gainful employment.  Specifically, 
when he filed his TDIU claim in August 2006, the Veteran 
contended that his service-connected lumbar spine disability 
(which he characterized as "back pain") prevented him from 
securing or following any substantially gainful occupation. 
 

As noted, service connection is in effect for a lumbar spine 
disability, evaluated as 60 percent disabling effective 
November 11, 2001, for tinnitus, evaluated as 10 percent 
disabling effective March 10, 1992, for a left foot stress 
fracture, evaluated as zero percent disabling effective 
March 10, 1992, and for high frequency sensorineural hearing 
loss in the left ear, evaluated as zero percent disabling 
effective November 6, 1997.  The Veteran's combined 
disability evaluation for compensation is 60 percent 
effective November 29, 2001.

The Board notes that this decision awards service connection 
for a cervical spine disability as secondary to service-
connected lumbar spine disability.  Because adjudication of 
this claim by the RO/AMC could result in a higher disability 
evaluation for compensation, and because the Board is 
prohibited from assigning an extraschedular TDIU in the first 
instance, the Veteran's TDIU claim must be remanded to the 
RO/AMC for additional development.

A total disability rating may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

The evidence indicates that the Veteran was employed as a 
corrections officer between his separation from service in 
March 1992 and August 2006 when he retired.  The Veteran 
stated at his VA examination in February 2007 that he had 
been on light duty at work from February to August 2006 when 
he decided to retire.  He reported that his treating 
physician had told him that he could not return to full duty 
due to his cervical disc disease.  The VA examiner concluded 
that the Veteran was able to participate in sedentary to 
light duty activities and should have restrictions of lifting 
no more than 25 pounds.  This examiner also stated that the 
Veteran could sit for 30 minutes and then be allowed to 
change positions before resuming sitting.  He also advised 
the Veteran to avoid jobs which required repetitive bending 
or lifting.  The Veteran reported on private outpatient 
treatment in February 2008 that he currently was employed as 
a security guard working the third (or swing) shift.  At his 
hearing in March 2010, the Veteran testified that he was only 
seeking a TDIU from August 2006 until he began full time work 
again in July 2007.   Hearing transcript, page 14.  Given the 
foregoing, the Board finds that, on remand, an updated VA 
medical opinion should be obtained to determine the impact of 
all of his service-connected disabilities (including the 
newly granted service connection claim for a cervical spine 
disability as secondary to a service-connected lumbar spine 
disability) on his employability for this period of time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following actions:

1.  After the implementation of the grant 
of service connection for cervical spine 
disability, forward the Veteran's claims 
file for appropriate medical opinion as to 
whether, without regard to the Veteran's 
age or the impact of any non-service-
connected disabilities, it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the Veteran's 
service-connected lumbar spine disability, 
tinnitus, left foot stress fracture, high 
frequency sensorineural hearing loss in 
the left ear, and cervical spine 
disability, either alone or in the 
aggregate, rendered him unable to secure 
or follow a substantially gainful 
occupation from August 2006 to July 12, 
2007.  A complete rationale should be 
provided for any opinion(s) expressed.  

2.  Thereafter, readjudicate the claim of 
entitlement to a TDIU, including on an 
extraschedular basis if applicable.  If 
the benefit sought on appeal remains 
denied, the appellant and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


